NO. 07-02-0241-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                   SEPTEMBER 11, 2002
                             ______________________________

                                   JUSTIN JAY SHEPHERD,

                                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

                FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 44331-A; HON. DAVID GLEASON, PRESIDING
                          _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

       Pending before the court is Justin Jay Shepherd’s (appellant) motion for extension

of time to file his brief. Accompanying the motion was the brief itself. We grant the motion

and file the brief as of the date received. However, we dismiss the appeal for the want of

jurisdiction.

       Pursuant to a plea agreement, appellant was convicted of burglary of a habitation

with intent to commit another felony. The punishment assessed by the court did not

       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. § 75.002(a)(1) (Vernon Supp. 2002).
exceed the terms of the plea bargain. Thereafter, appellant filed a pro se general notice

of appeal wherein he stated that he was “ignorant” of the law and “was misrepresented by

counsel.” Omitted from the notice, however, was either the statement that the court

granted permission to appeal, that the substance of the appeal involved matters raised by

written motion before trial, or that the appeal “is for jurisdictional defects” as required by

Texas Rule of Appellate Procedure 25.2(b)(3). Nor did the appellant’s subsequent notice

of appeal contain like statements. Consequently, we lack jurisdiction to entertain the

proceeding, Cooper v. State, 45 S.W.3d 77 (Tex. Crim. App. 2001), and dismiss the appeal

for want of jurisdiction.



                                                         Per Curiam



Do Not Publish.




                                              2